Citation Nr: 1031779	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-03 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to service-
connected residuals of right ankle fracture.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of right ankle fracture.  

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected residuals of right 
ankle fracture.  

4.  Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected residuals of right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to July 1964.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied service connection for the disabilities at issue on 
appeal.  

In May 2007, the Board denied service connection for the low back 
and right and left knee disabilities.  The claim of service 
connection for a sleep disorder was remanded for additional 
development.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a July 
2008 Joint Motion for Remand, the Court vacated the Board's 
decision as to the claims for low back and right and left knee 
disabilities, and remanded the matter for compliance with the 
terms of the joint motion in August 2008.  The Board remanded the 
appeal for additional development in May 2009.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

A remand by the Board imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the remand 
orders are not accomplished, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the Veteran's appeal in May 2009 for a VA 
examination to determine the etiology of his low back and 
bilateral knee disabilities.  Specifically, the examiner was 
requested to state whether the disabilities at issue were caused 
by or related to the Veteran's service-connected right ankle 
fracture or left calcaneal heel spurs.  The examiner was 
instructed to include an explanation for any conclusions reached 
and to comment on the two favorable private chiropractors 
statements of record.  The examiner was asked to explain any 
disagreement with the private opinions, and to cite to any 
pertinent text or clinical findings which supported any 
conclusions.  Although the Veteran was examined by VA in 
September 2009, the examiner's assessment was conclusory in 
nature and unresponsive to the specific inquiries of the Board.  
The examiner failed to offer any cogent explanation for his 
opinion other than to note that there was medical literature 
which contradicted the position of the private chiropractors.  
The examiner did not cite any specific study or report that 
supported his opinion, or offer any explanation as to why he 
disagreed with the favorable opinions.  

The etiology of the Veteran's current low back and bilateral knee 
disabilities is a medical question that can only be answered by a 
competent healthcare practioneer and is not within the purview of 
the Board's expertise.  Because the remand instructions were not 
complied with, the Board is compelled to remand the appeal again 
for additional development.  Stegall v. West, 11 Vet. App. 268 
(1998); 38 C.F.R. § 19.9 (2009).  

The Board is cognizant of the fact that there is no objective or 
medical evidence of any treatment, abnormalities or findings 
related to the Veteran's right ankle or the disabilities at issue 
on appeal until more than 39 years after his discharge from 
service.  Nonetheless, the Board is charged with the duty to at 
least attempt to address the question of whether the Veteran's 
current disabilities were caused by his right ankle disability.  

In this case, the Veteran's argument is that he developed an 
altered gait because he favored his right ankle which placed 
undue stress on his knees and lower back and ultimately resulted 
in the development of degenerative arthritis.  When examined by 
VA in February 2004, the Veteran reported that he had chronic 
pain in his feet since service, and that caused him to walk on 
the sides of his feet.  

The evidence of record shows that the Veteran's current right 
foot pain was attributed by both the private chiropractor and a 
VA podiatrist to hallux limitus of the right great toe.  Although 
the private chiropractor suggested that the Veteran's altered 
gait was due to favoring his right ankle, the chiropractor did 
not offer any explanation as to how favoring the right foot would 
cause hallux limitus in the right great toe.  In any event, a VA 
podiatrist in October 2004 stated that the Veteran's altered gait 
was caused by favoring his painful right great toe.  Thus, there 
is conflicting evidence as to the cause of the Veteran's altered 
gait.  

In addition, the Board notes that description of the Veteran's 
bilateral foot disabilities by the private chiropractor suggested 
severe organic changes in both feet and the right ankle due to an 
altered gait.  However, the VA reports, including those by 
podiatry services, suggested only mild degenerative changes and 
normal mineralization, and did not reflect an altered gait until 
the development of the right great toe problem in 2004.  In fact, 
when the Veteran was first seen by VA in November 2003, his gait 
was normal, and there was no evidence of weakness, swelling, 
cyanosis, clubbing, or deformity of the lower extremities.  As a 
layperson, a discussion of the degree of severity of the 
Veteran's current disabilities and possible etiologies as they 
relate to alleged gait changes versus age related onset or other 
possible trauma would be useful information in resolving the 
issues on appeal.  

The Veteran also alleges that he had chronic right ankle problems 
since service which was so severe that he had to use a stool for 
the entire 18 years that he worked as a machinist beginning 
shortly after service, when he was 20 years old.  While the 
record shows that he worked as a welder, machinist, and handyman 
for his entire career and retired in 2006, he has not provided 
any information concerning his alleged right ankle problems or 
any concessions made by his other employers during the 26 years 
of subsequent employment.  The record also shows that he has been 
married twice, the first time at age 26, and had children from 
both marriages.  Yet, the Veteran has not responded to numerous 
requests by VA to provide information regarding any medical 
treatment he received for the claimed disabilities, including his 
right ankle.  However, on VA neuropsychiatric examination in 
December 2009, the Veteran reported that he was involved in a 
serious motor vehicle accident shortly after his discharge from 
service, and that he was thrown through the windshield and woke-
up in a hospital.  Any information pertaining to that incident 
would be relevant to the claim for a low back disability and 
should be obtained.  

On remand, the Veteran is encouraged to provide VA with a list of 
his former employers and any health care providers who have 
treated him for any musculoskeletal issues, including head, neck, 
back, knee or foot problems since his discharge from service.  
The Veteran should also provide the name and address of the 
hospital where he was treated after the motor vehicle accident in 
1965 or 1966.  

Concerning the claim of secondary service connection for a sleep 
disorder, the Board finds that the September 2009 VA 
psychological opinion was inadequate and considered additional 
factors which are not related to the service-connected 
disabilities alone.  Service connection has been established only 
for residuals of a right ankle fracture and bilateral heel spurs.  
The Veteran is not service-connected for sleep apnea or for any 
other orthopedic problems, at present.  On examination in 
September 2009, the Veteran reported that he has difficulty 
falling asleep and is awakened several times a night due to 
chronic pain in his back, hips, knees, and feet.  The VA examiner 
opined that the Veteran's dyssomnia was due to positional chronic 
pain.  However, as the Veteran's back, hip, and knee disabilities 
are not service-connected, any pain associated with those joints 
cannot be considered.  As the VA examiner did not disassociate 
the Veteran's sleep disturbance due to pain from the nonservice-
connected disabilities, his opinion is of little probative value 
and, therefore, inadequate.  

Accordingly, the claim is REMANDED for the following action:  

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for sleep apnea, 
and for any right ankle, or low back 
problems from his discharge from service 
to 1999, to include the hospital where he 
was treated after the motor vehicle 
accident in 1965 or 1966.  Attempt to 
obtain all medical records from the 
identified treatment sources and associate 
them with the claims folder.  The Veteran 
should also provide the names of his 
employers since 1982 (after leaving 
Stuart's Farm Service), the dates of 
employment, and whether any concessions 
were made to the him because of his right 
ankle disability. 

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of bilateral knee and 
low back disabilities.  The examiner 
should review the claims file and should 
note that review in the report.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The term "aggravated" means a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

a)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that any current low back 
or bilateral knee disability is 
related to the service-connected right 
ankle fracture or bilateral heel 
spurs.  

b)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that any current low back 
or bilateral knee disability is 
aggravated by the service-connected 
right ankle fracture or bilateral heel 
spurs.  

3.  Schedule the Veteran for a VA sleep 
disorders examination.  The examiner must 
review the claims file and should note that 
review in the report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current sleep 
disorder is proximately due to or the 
result of, or aggravated by the Veteran's 
service-connected right ankle fracture or 
bilateral heel spurs.  In rendering an 
opinion, the examiner should consider only 
pain associated with the service-connected 
disabilities.  The examiner should provide 
a complete rationale for all opinions 
offered.

4.  Then, readjudicate the claims, to 
include consideration of whether any 
current sleep disorder, low back or 
bilateral knee disabilities are 
proximately due to or the result of, or 
aggravated by the service-connected right 
ankle fracture or bilateral heel spurs.  
If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the claims to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

